DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The primary reasons for allowance for claims 1-18 are the inclusion of the limitations of an inkjet printing apparatus comprising a reduction unit configured to control ink ejection from the print head so as to reduce coloring of a metallic dot formed by ejecting the metallic ink; and a setting unit capable of setting a plurality of printing modes including a first printing mode in which the reduction unit controls the ink ejection from the print head so as to reduce the coloring to a first degree, and a second printing mode in which the reduction unit controls the ink ejection from the print head so as to reduce the coloring to a second degree lower than the first degree.
The primary reasons for allowance for claims 19-20 are the inclusion of the limitations of selecting a printing method between a printing method in which coloring of a metallic dot formed by ejecting the metallic ink is reduced to a first degree, and a printing method in which the coloring of the metallic dot is reduced to a second degree; and printing the metallic image on the print medium by the printing method selected in the selecting. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoshida (US/2011/0234660) teaches a printhead configured to apply white light-blocking ink, specialty gloss ink, and color ink in two printing modes.
Tashiro et al. (US2018/0257388) a processor configured to change a print speed in a print mode in which a preceding image is formed with a first liquid.

Yoshida and Tashiro do not teach the print head so as to reduce coloring of a metallic dot formed by ejecting the metallic ink; and a setting unit capable of setting  a plurality of printing modes including a first printing mode in which the reduction unit controls the ink ejection from the print head so as to reduce the coloring to a first degree, and a second printing mode in which the reduction unit controls the ink ejection from the print head so as to reduce the coloring to a second degree lower than the first degree.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMSON D NGUYEN whose telephone number is (571)272-2259.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAMSON D NGUYEN/Primary Examiner, Art Unit 2853